PER CURIAM.
Delbert Ray Dykes appeals his convictions for criminal mischief and shooting/throwing a deadly missile at a dwelling. We affirm the conviction but strike certain costs and probation conditions that were improperly imposed.
Because it is a discretionary cost that was not properly announced at sentencing, we strike $2 assessed per section 943.25(13), Florida Statutes (1991). See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the following special conditions of probation that were not orally announced at sentencing: that portion of condition five prohibiting the excessive use of intoxicants, that portion of condition eight requiring Dykes to pay for random testing, see Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995), and condition eleven requiring an hourly accounting of Dykes’ activities, see Vinyard v. State, 586 So.2d 1301 (Fla. 2d DCA 1991).
Convictions affirmed; certain costs and probation conditions stricken.
ALTENBERND, A.C.J., and BLUE and LAZZARA, JJ., concur.